720 S.E.2d 677 (2012)
Donald Ray STRICKLAND, Administrator of the Estate of Peyton Brooks Strickland
v.
The UNIVERSITY OF NORTH CAROLINA AT WILMINGTON and The University of North Carolina at Wilmington Police Department.
No. 366P11.
Supreme Court of North Carolina.
January 26, 2012.
Amar Majmundar, Special Deputy Attorney General, for The University of North Carolina At Wilmington.
W. Thompson Comerford, Jr., Winston-Salem, for Strickland, Donald Ray.

ORDER
Upon consideration of the petition filed on the 23rd of August 2011 by Defendant (UNCW) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby *678 certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."